[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              MARCH 13, 2006
                               No. 05-13890                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 04-14033-CR-DLG

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

DARRELL LAVERN REAVES,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (March 13, 2006)

Before MARCUS, WILSON and HILL, Circuit Judges.

PER CURIAM:

     Arthur L. Wallace, III, appointed appellate counsel for Darrell Lavern
Reaves, has filed a motion to withdraw on appeal because, in his opinion, there are

no issues of arguable merit on which to base the appeal. Counsel’s motion is

supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Reaves’s conviction and

sentence are AFFIRMED.




                                          2